 
Exhibit 10.2
 
CONSULTING AGREEMENT
 
This Agreement is made and entered into, as of January 1, 2019 (“Effective
Date”), by and between PEDEVCO Corp., a Texas corporation (“Company”), having a
principal place of business at 1250 Wood Branch Park Dr., Suite 400, Houston,
Texas 77079 and Gregory Overholtzer, a(n) X individual,  partnership,  limited
liability partnership,  corporation,  limited liability company (check the
appropriate box) of the State of California, having a principal place of
business at 562 Karina Court, San Ramon, CA 94582 (“Consultant”).
 
1. Engagement of Services. Company engages Consultant to provide the services
set forth on Schedule A attached hereto. Schedule A can be amended from time to
time should the scope of services change at any time.
 
2. Compensation; Timing. Company will pay Consultant the fee set forth on
Schedule A. Company will reimburse Consultant’s expenses which have been
approved beforehand in writing by Company (email acceptable) no later than
thirty (30) days after Company’s receipt of Consultant’s invoice, provided that
reimbursement for expenses may be delayed until such time as Consultant has
furnished reasonable documentation for authorized expenses as Company may
reasonably request. Upon termination of this Agreement for any reason,
Consultant will be (a) paid fees on the basis stated on Schedule A and (b)
reimbursed only for expenses that are incurred pursuant to this Section 2 prior
to termination of this Agreement.
 
3. Independent Contractor Relationship.
 
(a) Consultant’s relationship with Company is that of an independent contractor,
and nothing in this Agreement is intended to, or shall be construed to, create a
partnership, agency, joint venture, employment or similar relationship.
Consultant will not be entitled to any of the benefits that Company may make
available to its employees, including, but not limited to, group health or life
insurance, profit-sharing or retirement benefits, vacation days, sick days, or
holidays. Consultant is not authorized to make any representation, contract or
commitment on behalf of Company unless specifically requested or authorized in
writing to do so by a Company manager. Consultant is solely responsible for, and
will file, on a timely basis, all tax returns and payments required to be filed
with, or made to, any federal, state or local tax authority with respect to the
performance of services and receipt of fees under this Agreement. Consultant is
solely responsible for, and must maintain adequate records of, expenses incurred
in the course of performing services under this Agreement. No part of
Consultant’s compensation will be subject to withholding by Company for the
payment of any social security, federal, state or any other employee payroll
taxes. Consultant is solely responsible for and assumes full responsibility for
(as applicable) the payment of FICA, FUTA and income taxes and compliance with
any other international, federal, state, or local laws, rules and regulations.
Company will regularly report amounts paid to Consultant by filing Form
1099-MISC with the Internal Revenue Service as required by law.
 
(b) Company understands and agrees that Consultant shall render services in
whatever manner deemed appropriate by Consultant. During the term of this
Agreement, Consultant agrees to perform the services on a professional
best-efforts basis, in accordance with all applicable laws and regulations and
in accordance with the highest applicable industry standards.
 
(c) Company shall not control or direct, nor shall the Company have any right to
control or direct, the result of or the details, methods, manner or means by
which Consultant performs his or her business or services, except that
Consultant shall coordinate services with the Company, shall provide services in
accordance with generally accepted industry standards and in compliance with all
international, federal, state, and local laws.
 
 
 
1

 
 
(d) Consultant has and will at all times retain the exclusive right to control
and direct the method, details, and means of performing the services under this
Agreement. Company shall not specify the amount of time required to perform
individual aspects of the services. Consultant’s services are not exclusive to
the Company, and Consultant may render services for other business entities.
 
4. Disclosure and Assignment of Work Resulting from this Agreement.
 
(a) Definitions. “Innovations” means all discoveries, designs, developments,
improvements, inventions (whether or not protectable under patent laws), works
of authorship, information fixed in any tangible medium of expression (whether
or not protectable under copyright laws), trade secrets, know-how, ideas
(whether or not protectable under trade secret laws), mask works, trademarks,
service marks, trade names and trade dress. “Company Innovations” means
Innovations that Consultant, solely or jointly with others, conceives, develops
or reduces to practice related to this Agreement.
 
(b) Disclosure and Assignment of Company Innovations. Consultant agrees that all
Company Innovations belong to and shall remain the sole and exclusive property
of the Company forever. Consultant agrees to maintain adequate and current
records of all Company Innovations, which records shall be and remain the
property of Company. Consultant agrees to promptly disclose and describe to
Company all Company Innovations. Consultant hereby does and will assign to
Company or Company’s designee all of Consultant’s right, title and interest in
and to any and all Company Innovations and all associated records. To the extent
any of the rights, title and interest in and to Company Innovations cannot be
assigned by Consultant to Company, Consultant hereby grants to Company an
exclusive, royalty-free, transferable, irrevocable, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to practice such
non-assignable rights, title and interest. To the extent any of the rights,
title and interest in and to the Company Innovations can neither be assigned nor
licensed by Consultant to Company, Consultant hereby irrevocably waives and
agrees never to assert such non-assignable and non-licensable rights, title and
interest against Company or any of Company’s successors in interest.
 
(c) Assistance. Consultant agrees to perform, during and after the term of this
Agreement, all acts that Company deems necessary or desirable to permit and
assist Company, at its expense, in obtaining, perfecting and enforcing the full
benefits, enjoyment, rights and title throughout the world in the Company
Innovations as provided to Company under this Agreement. If Company is unable
for any reason to secure Consultant’s signature to any document required to
file, prosecute, register or memorialize the assignment of any rights under any
Company Innovations as provided under this Agreement, Consultant hereby
irrevocably designates and appoints Company and Company’s duly authorized
officers and agents as Consultant’s agents and attorneys-in-fact to act for and
on Consultant’s behalf and instead of Consultant to take all lawfully permitted
acts to further the filing, prosecution, registration, memorialization of
assignment, issuance and enforcement of rights under such Company Innovations,
all with the same legal force and effect as if executed by Consultant. The
foregoing is deemed a power coupled with an interest and is irrevocable.
 
(d) Out-of-Scope Innovations. If Consultant incorporates or permits to be
incorporated any Innovations relating in any way, at the time of conception,
reduction to practice, creation, derivation, development or making of such
Innovation, to Company’s business or actual or demonstrably anticipated research
or development but which were conceived, reduced to practice, created, derived,
developed or made by Consultant (solely or jointly) either unrelated to
Consultant’s work for Company under this Agreement or prior to the Effective
Date (collectively, the “Out-of-Scope Innovations”) into any of the Company
Innovations, then Consultant hereby grants to Company and Company’s designees a
non-exclusive, royalty-free, irrevocable, worldwide, fully paid-up license (with
rights to sublicense through multiple tiers of sublicensees) to practice all
patent, copyright, moral right, mask work, trade secret and other intellectual
property rights relating to such Out-of-Scope Innovations. Notwithstanding the
foregoing, Consultant agrees that Consultant will not incorporate, or permit to
be incorporated, any Innovations conceived, reduced to practice, created,
derived, developed or made by others or any Out-of-Scope Innovations into any
Company Innovations without Company’s prior written consent.
 
 
2

 
 
(e) Assignment by Employees of Consultant. Consultant covenants, represents and
warrants that each of Consultant’s employees who perform services under this
Agreement has or will have a written agreement with Consultant that provides
Consultant with all necessary rights to fulfill its obligations under this
Agreement, including but not limited to the obligations of this Section 4.
 
5.  Confidentiality.
 
(a) Definition of Confidential Information. “Confidential Information” means (a)
any technical and non-technical information related to Company’s business and
current, future and proposed products and services of Company, including for
example and without limitation, Company Innovations, Company Property (as
defined in Section 5(d)), and Company’s information concerning research,
development, design details and specifications, financial information,
procurement requirements, engineering and manufacturing information, customer
lists, business forecasts, sales information and marketing plans and (b) any
information that may be made known to Consultant and that Company has received
from others that Company is obligated to treat as confidential or proprietary.
 
(b) Non-Disclosure and Nonuse Obligations. During Consultant's independent
contractor relationship under this Agreement, Company shall provide to
Consultant Confidential Information. In exchange for the Company's promise to
provide Consultant with Confidential Information, and except as permitted in
this Section 5(b), Consultant shall not use, disseminate or in any way disclose
the Confidential Information. Consultant may use the Confidential Information
solely to perform services pursuant to this Agreement for the benefit of
Company. Consultant shall treat all Confidential Information with the same
degree of care as Consultant accords to Consultant’s own confidential
information, but in no case shall Consultant use less than reasonable care. If
Consultant is not an individual, Consultant shall disclose Confidential
Information only to those of Consultant’s employees who have a need to know such
information. Consultant certifies that each such employee will have agreed,
either as a condition of employment or in order to obtain the Confidential
Information, to be bound by terms and conditions at least as protective as those
terms and conditions applicable to Consultant under this Agreement. Consultant
shall immediately give notice to Company of any unauthorized use or disclosure
of the Confidential Information. Consultant shall assist Company in remedying
any such unauthorized use or disclosure of the Confidential Information.
Consultant agrees not to communicate any information to Company in violation of
the proprietary rights of any third party.
 
(c) Exclusions from Non-Disclosure and Nonuse Obligations. Consultant’s
obligations under Section (b) shall not apply to any Confidential Information
that Consultant can demonstrate (a) was in the public domain at or subsequent to
the time such Confidential Information was communicated to Consultant by Company
through no fault of Consultant; (b) was rightfully in Consultant’s possession
free of any obligation of confidence at or subsequent to the time such
Confidential Information was communicated to Consultant by Company; or (c) was
developed by employees of Consultant independently of and without reference to
any Confidential Information communicated to Consultant by Company. A disclosure
of any Confidential Information by Consultant (a) in response to a valid order
by a court or other governmental body or (b) as otherwise required by law shall
not be considered to be a breach of this Agreement or a waiver of
confidentiality for other purposes; provided, however, that Consultant shall
provide prompt prior written notice thereof to Company to enable Company to seek
a protective order or otherwise prevent such disclosure.
 
 
3

 
 
(d) Ownership and Return of Confidential Information and Company Property. All
Confidential Information and any materials (including, without limitation,
documents, drawings, papers, diskettes, tapes, models, apparatus, sketches,
designs and lists) furnished to Consultant by Company, whether delivered to
Consultant by Company or made by Consultant in the performance of services under
this Agreement and whether or not they contain or disclose Confidential
Information (collectively, the “Company Property”), are the sole and exclusive
property of Company or Company’s suppliers or customers. Consultant agrees to
keep all Company Property at Consultant’s premises unless otherwise permitted in
writing by Company. Within five (5) days after any request by Company,
Consultant shall destroy or deliver to Company, at Company’s option, (a) all
Company Property and (b) all materials in Consultant’s possession or control
that contain or disclose any Confidential Information. Consultant will provide
Company a written certification of Consultant’s compliance with Consultant’s
obligations under this Section 5(d).
 
6. Indemnification. Consultant will indemnify and hold harmless Company from and
against any and all third party claims, suits, actions, demands and proceedings
against Company and all losses, costs and liabilities related thereto arising
out of or related to (i) an allegation that any item, material and other
deliverable delivered by Consultant under this Agreement infringes any
intellectual property rights or publicity rights of a third party or (ii) any
negligence by Consultant or any other act or omission of Consultant, including
without limitation any breach of this Agreement by Consultant.
 
7. Observance of Company Rules. At all times while on Company’s premises,
Consultant will observe Company’s rules and regulations with respect to conduct,
health, safety and protection of persons and property.
 
8. No Conflict of Interest. During the term of this Agreement, Consultant will
not accept work, enter into a contract or accept an obligation inconsistent or
incompatible with Consultant’s obligations, or the scope of services to be
rendered for Company, under this Agreement. Consultant warrants that, to the
best of Consultant’s knowledge, there is no other existing contract or duty on
Consultant’s part that conflicts with or is inconsistent with this Agreement.
Consultant agrees to indemnify Company from any and all loss or liability
incurred by reason of the alleged breach by Consultant of any services agreement
with any third party.
 
9. Defend Trade Secrets Act. Pursuant to the Defend Trade Secrets Act of 2016,
if Consultant is an individual, Consultant acknowledges that he/she shall not
have criminal or civil liability under any federal or state trade secret law for
the disclosure of a trade secret that (a) is made (i) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, if Consultant files a lawsuit for retaliation by Company for reporting
a suspected violation of law, Consultant may disclose the trade secret to
Consultant’s attorney and may use the trade secret information in the court
proceeding, if Consultant (x) files any document containing the trade secret
under seal; and (y) does not disclose the trade secret, except pursuant to court
order.
 
10. Term and Termination.
 
(a) Term. This Agreement is effective as of the Effective Date set forth above
and will terminate on April 7, 2019 unless terminated earlier as set forth
below.
 
 
4

 
 
(b) Termination by Company. Company may terminate this Agreement (a) immediately
upon Consultant’s breach of Sections 4, 5 or 11 or (b) immediately for a
material breach by Consultant if Consultant’s material breach of any other
provision under this Agreement is not cured within ten (10) days after the date
of Company’s written notice of breach (email acceptable), or (c) immediately
upon Consultant’s revocation of that certain Separation and General Release
Agreement, dated December 31, 2018, entered into by and between the Company and
Consultant.
 
(c) Termination by Consultant. Consultant may terminate this Agreement without
cause at any time, with termination effective fifteen (15) days after
Consultant’s delivery to Company of written notice of termination (email
acceptable). Consultant also may terminate this Agreement immediately for a
material breach by Company if Company’s material breach of any provision of this
Agreement is not cured within ten (10) days after the date of Consultant’s
written notice of breach (email acceptable).
 
(d) Effect of Expiration or Termination. Upon expiration or termination of this
Agreement, Company shall pay Consultant for services performed under this
Agreement as set forth on Schedule A. The definitions contained in this
Agreement and the rights and obligations contained in this Section 10(d) and
Sections 4, 5, 11 and 12 will survive any termination or expiration of this
Agreement.
 
11.  Non-Solicitation. During this Agreement, and for a period of one (1) year
after the termination of this Agreement, in any State in the United States in
which the Company does business, or equivalent geographical subdivision in any
foreign jurisdiction in which the Company does business, Consultant will not
solicit or induce employees of the Company to terminate their employment with
the Company. In addition, Consultant will not ay any time solicit customers of
the Company based upon or using any of the Company’s trade secrets within the
meaning of Texas or federal law.
 
12. General Provisions.
 
(a) Successors and Assigns. Consultant may not subcontract or otherwise delegate
Consultant’s obligations under this Agreement without Company’s prior written
consent. Subject to the foregoing, this Agreement will be for the benefit of
Company’s successors and assigns, and will be binding on Consultant’s assignees.
 
(b) Injunctive Relief. Consultant’s obligations under this Agreement are of a
unique character that gives them particular value; Consultant’s breach of any of
such obligations will result in irreparable and continuing damage to Company for
which money damages are insufficient, and Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including money damages if appropriate).
 
(c) Notices. Any and all notices, requests, demands, or other communications
provided for hereunder, shall be given in writing by personal service, by
registered or certified mail, postage prepaid, overnight delivery service,
delivery charges prepaid, or by email, facsimile or other electronic means
addressed to the intended recipients. A notice shall be deemed to have been
received when personally served or delivered or five (5) days after being
mailed, or one (1) day after being sent by overnight delivery service or by
email, facsimile or other electronic means.
 
 
5

 
 
(d) Governing Law; Forum. This Agreement shall be governed in all respects by
the laws of the United States of America and by the laws of the State of Texas,
as such laws are applied to agreements entered into and to be performed entirely
within Texas between Texas residents. Each of the parties irrevocably consents
to the exclusive personal jurisdiction of the federal and state courts located
in Texas, as applicable, for any matter arising out of or relating to this
Agreement, except that in actions seeking to enforce any order or any judgment
of such federal or state courts located in Texas, such personal jurisdiction
shall be nonexclusive. Additionally, notwithstanding anything in the foregoing
to the contrary, a claim for equitable relief arising out of or related to this
Agreement may be brought in any court of competent jurisdiction.
 
(e) Severability. If a court of law holds any provision of this Agreement to be
illegal, invalid or unenforceable, (a) that provision shall be deemed amended to
achieve an economic effect that is as near as possible to that provided by the
original provision and (b) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected thereby.
 
(f) Waiver; Modification. If Company waives any term, provision or Consultant’s
breach of this Agreement, such waiver shall not be effective unless it is in
writing and signed by Company. No waiver by a party of a breach of this
Agreement shall constitute a waiver of any other or subsequent breach by
Consultant. This Agreement may be modified only by mutual written agreement of
authorized representatives of the parties.
 
(g) Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous agreements concerning such subject matter, written or oral.
 
[SIGNATURE PAGE FOLLOWS]
 
 
6

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
COMPANY
PEDEVCO CORP.
By: /s/ Clark R. Moore
Name: Clark R. Moore
Title: EVP and General Counsel
CONSULTANT
GREGORY OVERHOLTZER
/s/ Gregory Overholtzer
 
 
 

 
 
 
7

 

 
SCHEDULE A
 
SERVICES
 
Accounting and financial reporting services and support in connection with
transition of duties and records to Company personnel as requested from time to
time by the officers of the Company.
 
Consultant shall be available to provide services and support to the Company for
an average of up to six (6) hours per week during the term of this Agreement.
 
During the term of this Agreement, Consultant shall continue to have access to,
and be permitted to work from, the Company’s current offices (as of the
Effective Date) located in Danville, CA, in Consultant’s sole discretion;
provided, however, if the Company closes, relocates or downsizes its current
Danville, CA office, Consultant’s continued access and use of the Company’s
offices shall be in the Company’s sole discretion.
 
FEES
 
The Company shall provide the following compensation to Consultant under this
Agreement:
 
(i)           Cash Compensation: (i) $15,000.00 per month for each of January
2019 and February 2019, payable monthly in arrears on or about the 1st of every
month, and (ii) $15,000.00 for the period of March 2019 through April 7, 2019,
payable in arrears on or about April 7, 2019.
 
(ii)           COBRA: During the period commencing on the Effective Date and
ending on the earlier of (x) the Termination Date, (y) the Expiration Date, or
(z) the date on which Consultant becomes eligible for coverage under the group
health plan of a subsequent employer (of which eligibility the Consultant hereby
agrees to give prompt notice to the Company) (in any case, the "COBRA Period"),
subject to the Executive's valid election to continue healthcare coverage under
Section 4980B of the Internal Revenue Code and the regulations thereunder
(together, the "Code"), the Company shall continue to provide Consultant and
Consultant's eligible dependents with Company paid coverage under its group
health plans at the same levels as would have applied if Consultant's employment
had not been terminated, based on Consultant's elections in effect on the
Effective Date, provided, however, that (A) if any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A under
Treasury Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise
unable to continue to cover Consultant under its group health plans without
incurring penalties (including without limitation, pursuant to Section 2716 of
the Public Health Service Act), then, in either case, an amount equal to each
remaining Company subsidy shall thereafter be paid to Consultant in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof).
 
 
8
